DETAILED ACTION
1.	 Claims 1-15 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1 and 10 as a whole, closest art of record failed to teach or suggest among other thing:
“obtain a predictive local motion vector from the standard database (DB) corresponding to an information of a patient to be subjected to a diagnosis, normalize the local motion vector according to a plurality of regions in the anatomical entity based on difference between the local motion vector and he predictive local motion vector to perform a motion analysis according to the plurality of regions in the anatomical entity based on the normalized local motion vector”  
4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5.	Below   are references that teaches some limitations of the claims 1 and 11 but lacks the teaching of the limitations mentioned above: 
a. 	“IMAGE PROCESSING APPARATUS, X-RAY COMPUTED TOMOGRAPHY APPARATUS, AND IMAGE PROCESSING METHOD”, US Patent Application Publication No. US20110170658A1, published on January 11, 2011, to ARAKITA et al, disclosed: 
An image processing apparatus (Abstract) comprising:
([0019]-[0010], an image processing apparatus comprises a storage unit configured to store a plurality of volume data acquired by imaging a predetermined part of an object, wherein the images includes various type of medical images); and 
at least one processor configured to obtain a local motion vector by registration between a first medical image and a second medical image taken by scanning an object including the anatomical entity (Abstract, Fig.2 step S3, Fig.3, [0019], calculation unit configured to calculate a spatial motion vector of each voxel included in each volume data by performing registration between the plurality of volume data), and 
normalize the local motion vector according to a plurality of regions in the anatomical entity ([0034], the process of normalizing the motion vector components calculated by the vector processing unit 29);
provide information about conditions of the anatomical entity based on the normalized local motion vector according to the plurality of regions (Fig.5, [0044]-[0046], ARAKITA teaches the motion of a three-dimensional image is assigned to the (R, G, B) colors, and the motion vector components are assigned to the directions so as to be displayed as the R, G, and B components. This allows to easily grasping the motion of each part of the object. For example, a cancer part hardly moves. For this reason, when the (R, G, B) colors are assigned in the above-described manner, a cancer part is supposedly displayed relatively dark so as to be distinguishable from other parts).

b.	“IMAGE DECODING DEVICE, IMAGE DECODING METHOD, AND IMAGE ENCODING DEVICE” US Patent Application Publication No.: US 20150312588, published October 29, 2015, to YAMAMOTO et al., disclosed:  
normalize the local motion vector based on difference between the local motion vector and a predictive local motion vector, the predictive local motion vector being generated from the standard database (DB) (Figs.54 and 57, [0005], [1017], the motion vector candidate selection unit 3013A selects the predictive motion vector candidate from the predictive motion vector candidates stored in the motion vector candidate storage unit 1213H. The selected predictive motion vector is supplied to the differential motion vector calculation unit 3013B. The differential motion vector calculation unit 3013B calculates the difference between the supplied motion vector and the predictive motion vector as a differential motion vector.  The normalize local motion vector corresponds to the differential motion vector).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.












Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699